Mr. Chier Justice Waite
announced the opinion of the court.
The judgment in this case is reversed, upon the authority of Welton v. Missouri, 91 U. S. 275, which has .already been followed by the Supreme Court of Wisconsin in Van Buren v. Downing, decided since this writ of error was taken and not yet reported.
The cause is remanded with instructions to enter a judgment reversing the judgment of the Circuit Court and directing -that court to discharge the'defendant from imprisonment and suffer him to depart without day. Reversed.